DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-7 need not be performed by a specific machine.
	Based on Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-7 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

	Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claims 8 and 15, the closest prior art of record Ducros et al. (US 2019/0369078 A1) discloses a method for determining at least one of the quantity and the quality of the hydrocarbons generated by maturing of the organic material of a mother rock of a sedimentary basin based on values representing the artificial maturation of an immature sample representing the mother rock and a sequence of artificial maturing temperatures. The method according to the invention determines the values of the kinetic parameters of a reaction rate law by minimizing simultaneously: (i) a difference between the values predicted by the reaction rate law applied with a historical record of temperatures of the basin determined by basin simulation and the measurements of the advance of the maturation of the organic material and (ii) a difference between the values predicted by the reaction rate law applied according to the sequence of temperatures for the artificial, maturing and the values representing the artificial maturing.
		However, regarding claim 8, Ducros et al. either singularly or in combination, fail to anticipate or render obvious a system for ranking reactivities for kinetics assignment in basin modeling, the system comprising: compares published, archived and measured kinetic parameters of source rocks in an area of interest; sorts kinetic parameters in organofacies of a source rock formation in terms of reactivity and maturity; assigns kinetic parameters derived from an immature source rock unit to mature source rock units in a source rock formation in a sedimentary basin; and evaluates the reactivities to improve selection and assignment of the kinetic parameters in the basin modeling, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 15, Ducros et al. either singularly or in combination, fail to anticipate or render obvious a non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for: comparing published, archived and measured kinetic parameters of source rocks in an area of interest; sorting kinetic parameters in organofacies of a source rock formation in terms of reactivity and maturity; assigning kinetic parameters derived from an immature source rock unit to mature source rock units in a source rock formation in a sedimentary basin; and evaluating the reactivities to improve selection and assignment of the kinetic parameters in the basin modeling, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864